Judge Martin, Mark D.
concurring with separate opinion.
The present record establishes that Galvan failed to offer either argument or citation to establish the comprehensive search proposed by the North Carolina Department of Labor, Office of Occupational Safety and Health (OSH) impermissibly infringed on a substantial right — for example, its Fourth or Fourteenth Amendment rights. See Shaw v. Williamson, 75 N.C. App. 604, 606-607, 331 S.E.2d 203, 204 (in civil case interlocutory order immediately appealable if substantial constitutional right affected), disc. review denied, 314 N.C. 669, 335 S.E.2d 496 (1985). Therefore, as it is not the duty of this Court to “construct arguments for or find support for [Galvan’s] right to appeal from an interlocutory order . . . ,” Jeffreys v. Raleigh Oaks Joint Venture, 115 N.C. App. 377, 380, 444 S.E.2d 252, 254 (1994), I concur with the majority’s dismissal of the present appeal.
*631On remand, should Galvan refuse to honor the administrative warrant and OSH petition the trial court for a hearing compelling Galvan to show cause why it should not be subject to civil contempt, Galvan can therein attack the sufficiency of the probable cause underlying the comprehensive search warrant. See Brooks, Comr. of Labor v. Butler, 70 N.C. App. 681, 688, 321 S.E.2d 440, 444 (1984), appeal dismissed and disc. review denied, 313 N.C. 327, 329 S.E.2d 385 (1985). Further, any decision rendered by the trial court in the show cause hearing is immediately appealable. See, e.g., id. at 683, 321 S.E.2d at 441; Brooks, Comr. of Labor v. Gooden, 69 N.C. App. 701, 702, 318 S.E.2d 348, 349 (1984).
Accordingly, I concur in the majority opinion.